Citation Nr: 1044331	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  02-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for tinnitus, including as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York denied service connection for bilateral hearing 
loss and tinnitus.  

In a decision issued in September 2005, the Board granted the 
Veteran service connection for bilateral hearing loss, but 
affirmed the RO's denial of service connection for tinnitus.  The 
Veteran then appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2006, based 
on a Joint Motion To Vacate In Part And Remand (joint motion), 
the Court issued an Order remanding the claim for service 
connection for tinnitus to the Board for compliance with the 
instructions in the joint motion.      

In October 2006 and December 2009, the Board in turn remanded 
this claim for additional development.  


FINDINGS OF FACT

1.  Although the Board did not challenge the Veteran's 
credibility regarding his alleged in-service noise exposure when 
it granted him service connection for bilateral hearing loss in 
September 2005, it has since received information from the 
Inspector General, which establishes that his statements, 
including as they pertain to continuity of symptomatology, are 
not credible. 

2.  Tinnitus is not related to the Veteran's active service, 
including in-service noise exposure or a service connected 
disability.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 
(2006 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on his claim by letter 
dated January 2001.  The content of this letter, considered in 
conjunction with the content of other letters the RO sent to the 
Veteran in January 2005 and April 2010, the former attached to a 
supplemental statement of the case, reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  

The RO also identified the evidence it had received in support of 
the Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts to 
assist the Veteran in obtaining all other outstanding evidence 
provided he identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO informed the 
Veteran of the consequences of failing to report to a scheduled 
examination without good cause.

Notice under the VCAA must be provided to a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  The RO sent two of the previously noted 
letters in an untimely manner.  However, the RO later cured this 
timing defect by readjudicating the Veteran's claim in a 
supplemental statement of the case issued in September 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  

VA made a number of attempts to afford the Veteran a VA 
examination or obtain a medical opinion.  The Board's most recent 
remand was to obtain a medical opinion.  In December 2009, the 
Appeals Management Center (AMC) asked a VA medical center to 
arrange for the claims file to be reviewed by a VA examiner in 
order to obtain an opinion as to whether current tinnitus was 
related to service connected hearing loss, in service noise 
exposure, or was otherwise related to service.  It was determined 
at the VAMC that an opinion could not be provided without an 
examination.  An examination was scheduled for a date in February 
2010, but the Veteran failed to report.  A clerk at the VAMC 
subsequently reported that she had been in touch with the Veteran 
had he had expressed confusion as to whether he was actually 
required to report for the examination.  An examination was 
scheduled for later in February 2010, but was cancelled due to 
"undelivered notification."  The same clerk at the VAMC 
reported in March 2010, that the Veteran "could not seem to 
commit to coming in for an examination" and that an ear nose and 
throat specialist could not provide the opinion without an 
examination.

In April 2010, the Appeals Management Center advised the Veteran 
that he was being scheduled for a VA examination.  The 
examination was scheduled for a date later in April 2010, but he 
again failed to report.  

The Veteran has offered no explanation for his failure to report 
for the scheduled examinations.  The Veteran's representative at 
the Board has argued that there may have been "mitigating 
circumstances" sufficient to good cause for the Veteran's 
failure to report for the VA examinations.  The representative 
has not reported any specific reasons for the Veteran's repeated 
failure to report for examinations and the Board is unable to 
discern from the record any such reasons.  Accordingly, the Board 
must conclude that the Veteran failed to report for VA 
examinations without good cause.  Those examinations were 
necessary to determine whether current tinnitus is related to 
service connected hearing loss or some other disease or injury in 
service.  The reasons why the examination was necessary were 
explained in the Board's previous remand, in the Veteran's 
conversations with the VAMC and in communications from the 
Appeals Management Center.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  

The Joint Motion required the Board to consider whether service 
connection was warranted for tinnitus as secondary to service 
connected hearing loss.  The record before the Board contained no 
competent evidence of such a connection.  As noted in the Board's 
September 2005 decision, there was conflicting evidence as to 
whether the Veteran had experienced a continuity of 
symptomatology beginning in service.  The Veteran had reported 
such continuity during the course of the appeal, but the record 
was otherwise negative for such continuity.  An examination was; 
therefore, necessary to substantiate the claim.

Where a claimant fails without good cause to appear for necessary 
examinations scheduled in conjunction with an original claim, the 
claim will be decided on the basis of the evidence of record.  38 
C.F.R. § 3.655.  If follows that there is no further duty to 
assist the Veteran in substantiating the claim.

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Id. at 498 (holding that, on 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).  Once evidence is determined to be competent, its 
credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency, a legal concept 
focusing on whether testimony may be heard and considered, and 
credibility, a factual determination focusing on the probative 
value of the evidence).   

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between the in-service injury or disease and the 
current disability.   See generally Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

Service connection is also provided for a disease or disability 
that is proximately due to or the result of a service connected 
disability, and for aggravation of a non-service connected 
disability by a service connected disability.  38 C.F.R. § 3.310 
(2006 & 2010).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The Veteran contends that he is entitled to service connection 
for tinnitus (ringing in the ears).  According to statements he 
submitted during the course of this appeal, he developed this 
condition during service, when he was exposed to excessive noise 
at the rifle range and while serving as a radio relay operator on 
hilltops.  He asserts that, there, he frequently heard outgoing 
tank fire and incoming mortar and rocket fire and began to notice 
ringing in his ears. 

A report of VA examination conducted in January 2002 confirms 
that the Veteran currently has tinnitus.  The question is thus 
whether this disorder is related to the Veteran's active service, 
including the alleged noise exposure.

The Veteran's service treatment records, including the separation 
examination, contain no reports of ringing in the ears.  In an 
accompanying report of medical history the Veteran denied ear 
trouble.  The Veteran's DD Form 214 reflects that he served in a 
capacity that might have exposed him to noise, as alleged.  His 
military occupational specialty was radio relay team chief.  In 
addition, he received sharpshooter badges in the use of M-14 and 
M-16 rifles, a Vietnam Campaign Medal and a Vietnam Service Medal 
with two overseas bars.  

One medical professional addressed the etiology of the tinnitus.  
In January 2002, during the previously noted VA examination, the 
examiner opined that it was not likely that the tinnitus was 
caused by military noise exposure.  He based this opinion on 
service treatment records showing normal hearing bilaterally.  
This opinion was inadequate because it did not take into account 
the Veteran's reports of his symptoms and history.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

As previously discussed, VA attempted to obtain a satisfactory 
opinion, but was unable to do so .  See 38 C.F.R. § 3.655 (2010) 
("When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.")  As a result, 
the Veteran's assertions now represent the only evidence of 
record relating his tinnitus to active service.   

The Veteran is competent to observe and report that he first 
experienced ringing in his ears after he was exposed to noise in 
service and that the symptom had continued since then.  

The question becomes whether his statements in this regard are 
credible.  In its September 2005 decision granting service 
connection for bilateral hearing loss, the Board found credible 
the Veteran's reported history of noise exposure and decreasing 
hearing acuity beginning in service.  

While the Veteran's reports of continuity with regard to hearing 
loss were generally consistent, that is not the case with regard 
to tinnitus.  The reports of hearing examinations by Dr. Plasse 
in November 2000 and 2002 show hearing loss and the Veteran's 
reports of decreased hearing since 1971, but mention no history 
of tinnitus.  In a summary provided by Dr. Plasse in November 
2002, it was reported that he had treated the Veteran since 1991, 
and that the Veteran had bilateral hearing loss secondary to 
noise trauma in basic training and while serving in Vietnam.  The 
summary makes no mention of tinnitus. 

At the 2002 VA examination, the Veteran did report first noting 
tinnitus in 1969, when exposed to tank fire; but tinnitus was not 
mentioned when the Veteran's medical history was recorded by 
other private and VA treatment providers during the course of the 
appeal.  

In March 2009 the Acting Director of the RO, reported that 
medical statements submitted by the Veteran in support of another 
claim, had been investigated by VA's Inspector General.  The 
Inspector General had concluded that the signatures on the 
medical opinions were not actually those of the psychologist who 
had purportedly signed them.  Also weighing against a continuity 
of symptomatology, are the service separation examination and 
report of medical history.  The Veteran has reported that he was 
not permitted to voice any complaints at the time of his 
separation, but the report of medical history shows that he did 
voice complaints with regard to conditions not currently at 
issue.  The apparent forgery, the inconsistent history, and the 
decades between service and the initial contemporaneous reports 
of tinnitus, weigh against a finding that the Veteran's reports 
of a continuity of symptomatology with regard to tinnitus are 
credible.  

The Board thus finds not credible the Veteran's reports f a 
continuity of tinnitus symptomatology that began during service.  
Absent credible and competent evidence of a link between current 
tinnitus and service, the evidence is against service connection 
for tinnitus on a direct basis.  

There is also no competent and credible evidence that the current 
tinnitus is secondary to (caused or aggravated by) the service 
connected hearing loss.  The record contains no medical opinion 
as to the etiology of the current tinnitus.  The theory that 
tinnitus could be secondary to hearing loss was advanced in the 
Joint Motion, but there is no medical evidence of such a 
relationship in the Veteran's case.  To the extent the Veteran or 
his representative are advancing such a theory, they lack the 
medical expertise to provide a medical opinion as to the etiology 
of the current tinnitus.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010) (a Veteran's assertion that one condition was 
cause by another was insufficient to trigger VA's duty to provide 
an examination).  The Veteran has not reported that hearing loss 
aggravated the tinnitus and there is no other evidence of such 
aggravation.  Indeed, in this case, VA medical professionals 
determined that they could not provide an opinion on secondary 
service connection without an examination.  If the medical 
professionals could not provide such an opinion without examining 
the Veteran, a lay person, such as the Veteran, would clearly 
lack the competency to provide that opinion.

As a final matter, the Board notes that the Veteran has described 
himself as participating in combat and some of his reports could 
be construed as reporting noise exposure in combat.  Under the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002), where, a veteran 
engaged in combat, satisfactory lay evidence that an injury or 
disease was incurred in service will be accepted as sufficient 
proof of service connection where such evidence is consistent 
with the circumstances, conditions, or hardships, of service.  
Competent and credible evidence of a current disability and of a 
nexus between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In 
this case, as just discussed there in no competent and credible 
evidence of a link between current tinnitus and service.  The 
provisions of 38 U.S.C.A. § 1154(b), cannot; therefore, serve as 
the basis for establishing service connection for tinnitus.

Inasmuch as there is no credible and competent evidence relating 
the Veteran's tinnitus to active service, including the in-
service noise exposure and service connected hearing loss, the 
preponderance of the evidence is against the claim.  The benefit-
of-the-doubt rule is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


